UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June 2015 (Report No. 2) Commission File Number: 0-28724 ORCKIT COMMUNICATIONS LTD. (Translation of registrant’s name into English) 126 Yigal Allon Street, Tel-Aviv 67443, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):N/A CONTENTS This Report on Form 6-K of the registrant consists of the following documents, which are attached hereto and incorporated by reference herein: Exhibit 99.1 Notice of Extraordinary General Meeting of Shareholders and Proxy Statement, dated June 17, 2015. Exhibit 99.2 Proxy Card for Extraordinary General Meeting of Shareholders. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ORCKIT COMMUNICATIONS LTD. By: /s/Lior Dagan Lior Dagan Temporary Liquidator Date: June 17, 2015 3 EXHIBIT INDEX Exhibit Number Description of Exhibit Exhibit 99.1 Notice of Extraordinary General Meeting of Shareholders and Proxy Statement, dated June 17, 2015. Exhibit 99.2 Proxy Card for Extraordinary General Meeting of Shareholders. 4
